DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 9-17 in the reply filed on 4/25/2022 is acknowledged.  Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Allowable Subject Matter
Claims 9-28 are allowed.

The following is an examiner’s statement of reasons for allowance: The independent claims of Applicant’s invention recite an intelligent marketing and advertising platform comprising: a plurality of retail product containers, each retail product container having internal storage volume, each retail product container comprising at least one non- transparent display which prohibits viewing of the internal storage volume of the retail product container, each retail product container further comprising customer-detecting hardware, and each retail product container comprising inventory-taking hardware; a controller/data collector in communication with the plurality of retail product containers, wherein the controller/data collector is configured to control the at least one non-transparent display of each retail product container such that each non-transparent display provides a planogram relating to retail products physically contained in the internal storage volume of the retail product container based on inventory taken by said controller/data collector using the inventory- taking hardware of the retail product container, wherein the controller/data collector is configured to control the at least one non-transparent display of each retail product container to display current pricing information regarding products physically contained in the internal storage volume of the retail container, wherein the pricing is dictated by the controller/data collector, wherein the controller/data collector is configured to detect customers using the customer-detecting hardware, and wherein the controller/data collector is configured to display promotions on the at least one non-transparent display of each retail product container based on what is detected by the controller/data collector using the customer-detecting hardware, wherein the controller/data collector uses the inventory-taking hardware to capture at least one image of the internal storage volume when a door is opened, and an intelligent system comprising: a server comprising: one or more server processors; and a server memory storing computer-executable instructions that, when executed by the one or more server processors, cause the server to: identify, via image recognition using inventory-taking hardware affixed to the retail product container, an inventory of one or more retail products physically contained in the retail product container; generate a planogram of the one or more retail products physically contained in the retail product container; display, on at least one non-transparent display on a surface of the retail product container, the planogram, wherein the at least one non-transparent display blocks viewability from outside of the retail product container of the one or more retail products physically contained in the retail product container; determine, in real-time, current pricing information regarding the one or more retail products physically contained in the retail product container; display, on the at least one non-transparent display, the current pricing information regarding the one or more retail products physically contained in the retail product container.

Artwohl (U.S. Pub No. 2012/0285089) teaches a plurality of retail product containers, each retail product container having internal storage volume, each retail product container comprising at least one transparent display, each retail product container further comprising customer-detecting hardware, a controller/data collector in communication with the plurality of retail product containers, wherein the controller/data collector is configured to control the at least one non-transparent display of each retail product container to display information about the contents of the retail product container, wherein the controller/data collector is configured to detect customers using the customer-detecting hardware, and wherein the controller/data collector is configured to display promotions on the at least one transparent display of each retail product container based on what is detected by the controller/data collector using the customer-detecting hardware.  However, Artworl does not teach each and every limitation recited in the claimed invention.

Breitenbach (U.S. Pub No. 2011/0173082) teaches retail product containers as comprising inventory-taking hardware that includes dictating prices of the contents of the retail product container based on current inventory.  However, Breitenbach does not cure each and every deficiency of Artwohl, and the combination of Artwohl and Breitenbach does not teach every limitation of the claimed invention.

None of the prior art of record, alone or in combination, teaches each and every limitation of the claimed invention. While many of the references of record teach small aspects of the claimed invention, it would simply not be obvious to apply a large number of prior art references to the other references already applied to arrive at the currently claimed invention and the order of steps currently taken by the currently claimed invention. There is no prior art that teaches each and every limitation of the invention as a whole in combination with one another. Therefore Examiner finds the independent claims to be allowable over the prior art of record.

The claims overcome 35 U.S.C. 101 since the claims are not directed to an abstract idea as the claims include limitations that are indicative of integration into a practical application (Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL BEKERMAN whose telephone number is (571)272-3256. The examiner can normally be reached 9PM-3PM EST M, T, TH, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL BEKERMAN/Primary Examiner, Art Unit 3621